Citation Nr: 1606872	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from June 1983 to November 1983 and from September 1985 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In an October 2015 correspondence, the Veteran stated that she wished to withdraw all pending appeals except for entitlement to service connection for hepatitis C.  Thus, the only issue remaining on appeal is entitlement to service connection for hepatitis C.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hepatitis C which she asserts was the result of a blood transfusion received during service. 

At her December 2015 Board hearing, the Veteran testified that she received hepatitis C from a blood transfusion given to her during an ectopic pregnancy in 1988.  She reported that after surgery, the doctor told her that she had been given a blood transfusion during surgery because she had lost "so much blood."  She noted that her second ectopic pregnancy occurred in 1990.  She also reported that she received shots from air guns while in service.  She noted being tired and fatigued.

The Veteran stated that she was diagnosed with hepatitis C in 2000.  She reported seeing a VA doctor at the Alvin C. York VA Medical Clinic (VAMC) in Murfreesboro, Tennessee, between 2000 and 2005.  The Veteran alleged that the VA doctor told her that it was more than likely that she received hepatitis during her military service.  A review of the Veteran's file does not reflect that VA treatment records before 2011 have been associated with the file.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Because there are potentially outstanding VA records which are potentially probative and deemed to be constructively of record, they must be obtained.

In addition, relevant ongoing medical records dated since April 2015 from the VA Tennessee Valley Healthcare must be requested. 

The Veteran was afforded a VA examination in December 2009 for gynecological conditions.  She reported having two ectopic pregnancies that she alleged required blood transfusions.  A VA treatment record dated in August 2010 shows an assessment of hepatitis C.  The examiner noted that it appeared that it was likely that the Veteran contracted her hepatitis C through the 1990 blood transfusion which was secondary to a gynecological procedure while she was in the military.

The current records show the Veteran had two medical procedures in service, but it is unclear if the Veteran had blood transfusions with either procedure.

Under the circumstances in this case, the Board finds the matter must be remanded to associated with the record any VA records from 2000 to 2005 and to provide the Veteran with an examination related to her hepatitis C claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records prior to 2011, to include those dated from 2000 to 2005 from the Alvin C. York VAMC. 

In addition, obtain all relevant VA treatment records dated since April 2015 from the VA Tennessee Valley Healthcare System. 

Any negative response should be in writing and associated with the claims file. 

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's current hepatitis C disability.  The examiner is to conduct all necessary tests and studies.

The examiner must review of the electronic claims file, to include the September 1986 and January 1990 operative reports regarding the Veteran's in-service ectopic pregnancies.  

The examiner must elicit a history of possible risk factors for hepatitis C from the Veteran.  The history must include reference to the Veteran's in-service and post-service risk factors for developing hepatitis C.

Then, the examiner is asked to specifically address the following questions:

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's in-service ectopic pregnancies involved a blood transfusion?

b. If so, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current hepatitis C is related to the in-service blood transfusion?

c. If not, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current hepatitis is related to any other risk factor incurred during service?  The examiner must provide an opinion as to whether the Veteran's hepatitis C is etiologically related to air gun inoculations in service.  In providing this opinion, the examiner should specifically consider that VA Fast Letter 04-13 indicates that it is biologically plausible that hepatitis C may be transmitted by air gun inoculations.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

